Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida in US20090314981.

Regarding Claim 1 and 11:  Yanagida teaches a sintered ferrite magnet having a main phase wherein the composition of the metal elements is represented as: RxCamA1-x-m(Fe12-yMy)z, wherein R may be La, A may be Sr, x is between 0.2 and 0.5, m is between 0.13 and 0.41, yz is between 0.18 and 0.31, and 12z is between 9.6 and 11.8.  Based on the values of x and m, the value of 1-x-m is between 0.09 and 0.66.  As the content of Ca may be between 0.13 and 0.41 (corresponding to claimed 1-x-y) and the content of Sr may be from 0.09 to 0.66 (corresponding to claimed y).  Thus the content of Ca may be greater than Sr as is claimed (See Paragraph 16-18).  All of the variables as set forth in Yanagida overall the claim composition as set forth as is delineated above.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill in the art would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Yanagida teaches that the sintered ferrite may contain accessory components such as SiO2, which is incorporated in an amount from 0.2 to 0.9 wt% (See Paragraph 53).   

Yanagida teaches that the sintered ferrite is created by mixing starting material powders which are weighed out in proportions prescribed by the desired composition (See above; overlapping composition) and wet milled for 0.1 to 20 hours (See Paragraph 75).  Starting materials are materials such as Lanthanum hydroxide, calcium carbonate, strontium carbonate, iron oxide and cobalt oxide (See Paragraph 110).  The mixed raw material powder is then calcined (See Paragraph 76).  The calcined material is then milled (pulverized)  and post-additives may be added at this point (See Paragraph 79).  Additives may include components such as CaCO3 and SiO2 (See Paragraph 84).  SiO2 may be added in an amount from 0.2 to 0.9 wt% relative to the entire mass of the body (See Paragraph 53).   After various pulverizing steps, the powder may be molded (See Paragraph 99) and then sintered (See Paragraph 102).

Regarding Claim 2-3 and 14-15:  Yanagida teaches that the Calcium content may be between 0.13 and 0.41 (See Paragraph 16-17).  Thus Yanagida teaches an overlapping range of Ca content.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  The proportions of Yanagida (0.41) is so close to the claimed range (0.425) that prima facie one of ordinary skill would have expected them to have the same properties or effect.  (See MPEP 2144.05). (See Paragraph 17)

Regarding Claim 4-5: Yanagida teaches that the Sr content (A), may be from 0.09 to 0.66 (1-x-m in Yanagida; See Paragraph 17). 

Regarding Claim 6-7 and 16:  Yanagida teaches that the Co may be from 0.18 to 0.31 (See Paragraph 17). A prima facie case of obviousness may exist where the claimed ranges or amounts do not overlap with the prior art but are merely close.  The proportions of Yanagida (0.18) is so close to the claimed range (0.17, 0.15) that prima facie one of ordinary skill would have expected them to have the same properties or effect.  (See MPEP 2144.05). (See Paragraph 17)

Regarding Claim 8-9: Yanagida teaches that yz (Co) is between 0.18 and 0.31, and 12z is between 9.6 and 11.8.  The content of Fe 12z-yz is then from 9.29 to 11.62.  Thus Yanagida teaches an overlapping range (See Paragraph 17).

Regarding Claim 10 and 17:  Yanagida teaches an overlapping composition, wherein the content of Fe 2n-z may be equal to the claimed endpoint of <11.  Yanagida teaches that 0.18 moles of Cobalt may be included.  Thus the ratio may be 0.18/11 or 0.01636.

Regarding Claim 12-13:  Yanagida teaches CaO is added to the composition in the form of CaCO3 after  the calcination step and before the molding step (See Paragraph 53-54 and 103).  CaCO3 may be added in a non-zero amount and may be added relative to Si.  The examples show Ca addition in a ratio of 1.4 relative to Si, which is added at 0.6 wt%, which means 0.84 wt% of CaCO3 is added.  Yanagida clearly sets forth that the addition of CaCO3 in the milling step is optional.  As this is the case, those of ordinary skill in the art would find that it would have been obvious to provide CaCO3 anywhere in the range from 0 to at least 0.84 wt%.  Thus Yanagida’s teachings as a whole represent an overlapping range of Ca addition. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20060284136 is noted for teaching similar compositions; however paragraph 19 of the disclosure requires the ratio of Sr/(Sr+Ca) to be equal to or greater than 0.5.  As this is the case the teachings require Sr in at least an equal amount to Ca.  The claims require Ca to be greater than Sr. US20120105185 also teaches similar compounds, but requires a greater amount of Si.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734